DETAILED ACTION
Claims 1-15 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-15, Padden et al. (US Pat. No. 5,440,925, hereinafter Padden), Adachi et al. (US PGPUB 2015/0323365 A1, hereinafter Adachi), and Yoshizawa et al. (US PGPUB 2004/0060308 A1, hereinafter Yoshizawa) represents the best art of record. However, Padden, Adachi, Yoshizawa, and combinations therein fail to encompass all of the limitations of independent claim 1.
Specifically regarding claim 1, Padden teaches an airflow calibrator (a high accuracy flowmeter; abstract) comprising: an inlet in fluid communication with an outlet to define a flow path of air through the airflow calibrator (an inlet 24 in fluid communication with an outlet 28 to define a flow path for gas through the flowmeter, as indicated by arrows A1 and A2 in figure 1; figure 1; column 5, lines 26-34); at least one removable flow cell (a modular interchangeable cell contained within cylinder 12; column 9, 
Furthermore, Adachi teaches an airflow calibrator (a flow meter device 1; paragraph [0039])comprising: an inlet in fluid communication with an outlet to define a flow path of air through the airflow calibrator (an inlet section 6 in fluid communication with an outlet section 7 to define a fluid passage section 2a of a fluid moving through the flow meter device 1; figure 1; paragraph [0040]); a valve in fluid communication with the inlet (a shut off valve 9 in fluid communication with the inlet section 6; figure 1; paragraph [0041]), wherein the valve includes a first port, a second port (wherein the shut off valve includes a first port to receive pipe member 8, and a second port to receive inlet section 6; figure 1; paragraph [0041]), at least one flow cell in fluid communication with the valve (a plurality of measurement fluid passages F1, F2, F3 downstream of the shut off valve; figure 1; paragraph [0042]).

Finally, Yoshizawa teaches an airflow calibrator comprising: an inlet in fluid communication with an outlet to define a flow path of air (an inlet pipe 6 in fluid communication with an outlet pipe 5 to define a flow path of fluid; figure 1; paragraphs [9462-0463]); a valve in fluid communication with the inlet (a selector valve seat 11 in fluid communication with the inlet pipe 6; figure 1, paragraph [0463]), wherein the valve includes a first port, a second port, and a third port (wherein the selector valve seat 11 includes a set of three through holes 11a, 11b, and 11¢; figure 1; paragraph [0463]); a piston disposed and moveable in at least one axial direction in a flow tube (a piston cylinder 12 disposed and movable in a horizontal direction within the cylindrical valve housing 1; figure 1; paragraphs [0461], [0464]).
However, Padden, Adachi, Yoshizawa, and combinations therein fail to teach a face seal valve in fluid communication with the inlet, wherein the face seal valve includes a first port, a second port, and a third port; at least one removable flow cell in fluid communication with the face seal valve; and an optical sensor array adjacent to the removable flow cell to detect a position of the piston in the flow tube.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for an airflow calibrator as claimed which specifically includes a face seal valve in fluid communication with the inlet, wherein the face seal valve includes a first port, a second port, and a third port; at least one removable flow cell in fluid communication with the face seal valve; and an optical sensor array adjacent to the removable flow cell to detect a position of the piston in the flow tube, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855